Judgment and order, Supreme Court, New York County (Robert White, J.), entered on October 1, 1982 and March 1, 1983 respectively, unanimously affirmed, without costs and without disbursements. The appeal from the decision of said court dated July 19, 1982 is unanimously dismissed as said decision is nonappealable, and the appeal by defendant-appellant from the judgment of said court, entered on October 1,1982, is unanimously dismissed for failure to prosecute, both without costs and without disbursements. No opinion. Concur — Ross, J. P., Carro, Bloom, Milonas and Alexander, JJ. [See 101 AD2d_, May 31, 1984.]